 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    SHANE BEARD, et al.,                                Case No. 1:21-cv-00841-DAD-SAB

12                   Plaintiffs,                          ORDER REQUIRING SUPPLEMENTAL
                                                          BRIEFING IN SUPPORT OF MOTION FOR
13           v.                                           APPOINTMENT OF GUARDIAN AD
                                                          LITEM
14    COUNTY OF STANISLAUS, et al.,
                                                          (ECF No. 6)
15                   Defendants.
                                                          SEVEN-DAY DEADLINE
16

17
            On May 25, 2021, Plaintiffs Shane Beard, Hilda Perez, and N.P., a minor, filed a
18
     complaint in this action. On May 26, 2021, the Court ordered Plaintiffs’ counsel to file, within
19
     ten (10) days of entry of the order, evidence that a representative has been appointed under state
20
     law or a motion for appointment of a guardian ad litem that meets the requirements of Rule 202.
21
     (ECF No. 4.) On May 27, 2021, Plaintiffs’ counsel filed a motion to appoint a guardian ad litem
22
     for minor N.P. (ECF No. 6.)
23
            The motion seeks to appoint Donnie R. Cox (“Cox”), as guardian ad litem for N.P. (ECF
24
     No. 6.) The attached declaration of Cox proffers they are a licensed attorney in good standing;
25
     qualified to serve in the capacity as guardian ad litem, specifically in part due to over thirty (30)
26
     years of experience as an attorney in juvenile dependency; that they will not receive any
27
     compensation for such work on behalf of N.P.; and they have no pending legal matters against
28


                                                      1
 1 them or interests adverse to N.P.’s interests. (ECF No. 6-1.) The attached declaration of

 2 Plaintiffs’ counsel Robert R. Powell proffers that the motion will be accompanied by a

 3 declaration explaining the relation to the parties of the proposed guardian ad litem. (ECF No. 6-

 4 2.)

 5          The Court finds that the declarations do not provide sufficient information regarding the

 6 relationship between Cox and the Plaintiffs, and between Cox and Plaintiffs’ counsel, for the

 7 Court to adequately determine the propriety of appointing Cox as guardian ad litem. While Cox

 8 declares they have no interest adverse to N.P,, there is no explanation of the relationship between

 9 Cox and the Plaintiffs, including N.P., such as whether Cox has represented any of the Plaintiffs

10 in other capacities, or why they are seeking to be appointed guardian ad litem in this action.

11 While Cox declares they will receive no compensation for working on behalf of N.P., the Court

12 finds it appropriate to require additional explanation of the relationship between Cox and

13 Plaintiffs’ counsel in this action, including previous instances of Cox serving as guardian ad

14 litem for different cases of Plaintiffs’ counsel, or whether Plaintiffs’ counsel has served as

15 guardian ad litem for clients of Cox in other actions.

16          Accordingly, IT IS HEREBY ORDERED that, within seven (7) days from the date of

17 entry of this order, Plaintiffs’ counsel shall file supplemental briefing addressing the issues

18 explained above in this order.

19
     IT IS SO ORDERED.
20

21 Dated:     May 27, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                    2
